PER CURIAM.
This is an appeal from a final judgment in favor of appellees in an action for declaratory relief. Appellant raises several issues on appeal. We affirm on all claims of error except for the issue concerning pre-judgment interest. The final judgment awards sums due each appellee “with interest from the date of demand.” We remand with directions to the trial court to enter an amended final judgment specifying precisely what date constituted the date of demand with regard to each appellee and to calculate and set forth the exact interest due from that date up until the date of the amended final judgment.
MICKLE and LAWRENCE, JJ., and KUDER, Associate Judge, concur.